DETAILED ACTION
Applicant's amendments and remarks, filed 9/1/22, are fully acknowledged by the Examiner. Currently, claims 1-19 and 21 are pending with claim 21 amended. The following is a complete response to the 9/1/22 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beeckler (US 2017/0311829) in view of West (US 2005/0154386), and in further view of Salahieh (US 2017/0042614).
Regarding claim 21, Beeckler teaches an apparatus comprising: (a) a catheter, wherein at least a portion of the catheter is sized and configured to fit within a lumen of a human cardiovascular system (catheter 24 as in par. [0068] and Fig. 4); and (b) an end effector positioned at a distal end of the catheter (with 80 and 72), wherein the end effector comprises:
(i) an expandable assembly (leaves 30 with 31p and 31d), wherein the expandable assembly is configured to transition between a non-expanded state and an expanded state (leaves 30 in expanded and non-expanded state when balloon 80 is inflated and deflated as in par. [0068]), wherein the expandable assembly comprises a cage (leaves 30 with 31p and 31d), and
(ii) a plurality of flex circuits (84), wherein each flex circuit of the plurality of flex circuits comprises: (A) a flexible substrate secured to the cage (34 attached to 30), and (B) an electrode secured to the flexible substrate (33 secured to 34 as in at least Fig. 5), wherein the expandable assembly in the expanded state is configured to urge the electrode into contact with tissue (Fig. 4), the electrode having a fishbone-like configuration that defines a longitudinally elongated portion and a plurality of fingers extending transversely from the longitudinally elongated portion (par. [0073] and Fig. 3 with a longitudinal portion and fingers extending from the longitudinal portion), the flexible substrates of the plurality of flexible substrates being angularly spaced apart from each other along the cage (longitudinally extending struts 31d and 31p spaced apart angularly from other sets of struts).
Beeckler is silent regarding the cage comprising a mesh structure, and the flexible substrate secured to the expandable assembly without adhesive. However, West teaches attaching a similar strut structure with electrodes to an expandable assembly using sutures (par. [0218] and Fig. 30).It would have been obvious to one of ordinary skill in the art to modify Beeckler with sutures rather than adhesive to attach structures. This would help to prevent mechanical detachment due to differing amounts of expansion of the separate elements. 
Salahieh teaches membrane structures with a mesh structure 93 thereon (par. [0146] with expandable structure 93 over membrane 34 with electrodes disposed thereon).
It would have further been obvious to one of ordinary skill in the art to modify Beeckler with the cage being an expandable structure woven as a mesh as in Salahieh, to allow for flexibility in conforming to a variety of anatomical shapes (par. [0146]).
Allowable Subject Matter
Claims 1-19 are allowed for the reasoning in the action dated 6/2/22.
Response to Arguments
Applicant’s arguments, see the remarks, filed 9/1/22, with respect to the rejection(s) of claim(s) 21 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Salahieh as a secondary reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794